Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, line 7, change “an” to – a --,
	In claim 1, line 25, change “the” to – a --,
	In claim 1, line 30, change “current-transformed” to – current-sampled --.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The instant claims are allowable over the prior art of record by claiming a method of broadband calibration of hydrophone sensitivity based on pink noise including the following steps;
(1) generating a pink noise signal with a certain bandwidth according to a measurement frequency range, and performing a power amplification to the pink noise signal; 
(2) exciting, by the pink noise signal after power amplification, a transmitting transducer to generate a sound signal underwater, receiving the sound signal by two hydrophones, wherein one of the two hydrophones is a standard hydrophone, whose sensitivity Mo is known, and the other one is the hydrophone under test, the sensitivity Mx of the hydrophone under test is to be measured; converting the received sound signal into a corresponding voltage signal by the two hydrophones, respectively, performing impedance matching and pre-amplification on the corresponding voltage signal by a preamplifier, then performing anti- aliasing filtering on the corresponding voltage signal after amplification by a filter to obtain the open circuit voltage signal Uo corresponding to the standard hydrophone and the open circuit voltage signal Ux corresponding to the hydrophone under test; 
(3) at the same time, performing current sampling on the pink noise signal after power amplification to generate a corresponding voltage signal U at a ratio of 1: 1, inputting the voltage signal U to the preamplifier to conduct impedance matching and pre-amplification, and performing anti-aliasing filtering by a filter; 
(4) storing the voltage signals Uo and U and the voltage signal U obtained after current sampling in a computer;
(5) after repeating n times according to steps (1) to (4), obtaining n groups of open circuit voltage signals Uo0, Uo2, ..., Uon of the standard 1CLAIMS hydrophone, n groups of open circuit voltage signals Uxi, U2, ..., Un of the hydrophone to be tested and n groups of voltage signals U1, Un, ..., Urn after current-sampled; performing time delay processing to these signals respectively in the computer to obtain following voltage signals accordingly: (foi, U 02, ..., C on, ( xl, ( x2, ..., C xn and in, Cin, ..., U11n; and then performing FFT (Fast Fourier Transform) calculation on these obtained signals to obtain the corresponding complex spectrum Fol, Fo2, ..., Fon, Fxi, F2, ..., Fxn and Fl, Fla, ..., Fn; wherein n is a natural number and is greater than 1; 
(6) averagely calculating the above complex spectrum in a frequency domain according to equation (1) to obtain the signals Fo, Fx and Fi after averaging the corresponding complex spectrum; thereby obtaining a complex response function of the transfer impedance between the standard hydrophone and the transmitting transducer and the hydrophone under test with respect to the frequency f through the voltage signals, wherein the complex response function comprises random noise and reflected sound, as shown in equation (2): 
    PNG
    media_image1.png
    214
    389
    media_image1.png
    Greyscale
 
wherein Zx(f) is the complex response function of the transfer impedance between the transmitting transducer and the hydrophone under test with respect to the frequency f, Zo(f) is the complex response function of the transfer impedance between the transmitting transducer and the standard hydrophone with respect to frequency f;  2CLAIMS 
(7) performing complex moving average processing on the complex response function using a rectangular window in the frequency domain to obtain the complex transfer impedance between the transmitting transducer and the hydrophone under free-field conditions; 
(8) under the premise that the sensitivity of the standard hydrophone is known, calculating the broadband sensitivity of the hydrophone under test according to the transfer impedance of the two hydrophones and the transmitting transducer under free-field conditions, as shown in equation (3)
  
    PNG
    media_image2.png
    42
    426
    media_image2.png
    Greyscale
 
wherein Mx (f) is the broadband sensitivity of the hydrophone under test at frequency f, MO(f) is the broadband sensitivity of the standard hydrophone at frequency f, and dx is the distance between the transmitting transducer and the hydrophone under test, do is the distance between the transmitting transducer and the standard hydrophone.

None of the prior art alone or in combination include the above steps in the manner claimed for hydrophone calibration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl